 AMERICAN CYANAMID COMPANYAmerican Cyanamid Company and Elwood G. Edgar,James E. Gray, Brocklyn L. Collins, Gary R. Scad-den, Randall Ray Atkinson, and Robert L. Burner.Cases 9-CA- 115921, 9-CA-11592-2, 9 CA11592-3, 9-CA-11592 4, 9 CA 11592 5. and 9-CA-1 1592-6October 15. 1979DECISION AND ORDERBY CHAIRMAN FANNING ANI) MIMBIERS JNKINSAND P NII.IOOn June 29, 1979, Administrative Law Judge IvarH. Peterson issued the attached Decision in this pro-ceeding. Thereafter, Respondent filed exceptions anda supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge only tothe extent consistent herewith.'The Board has recently reviewed and articulated itsstandard for determining when a broad no-strikeclause in a collective-bargaining agreement consti-tutes a waiver of' the protected right of employees toengage in sympathy strikes. International Union ofOperating Engineers, Local Union 18, AFL-CIO (Da-vis-McKee, Inc.), 238 NLRB 652 (1978). There weheld that to find such a waiver, which under time-honored precedent must be clear and unequivocal,there must be, in the absence of an express inclusionof sympathy strikes within the no-strike clause, evi-dence at least "that the parties ... have discussed thequestion."2To effect a waiver, such discussion mustamount to "unequivocal bargaining history evidenc-ing an intent to waive the right to engage in sympathystrikes."3See also Daniel Construction Compan y, Inc.,239 NLRB 1335 (1979). Unlike the AdministrativeLaw Judge, we find in the record before us convincingevidence of a waiver.The International Union of Operating Engineers,Local 589, represents Respondent's power depart-ment employees at its Willow Island. West Virginia,plant. Its predecessor, Local 682 of the Operating En-gineers, became the bargaining representative ofI Respondent has requested oral argument. This request is herebh deniedbecause the record, the exceptions, and the brief adequately present theissues and the positions of the parties2 Id. at 653.I/d at 1338.those employees in 1950. Negotiations tfor a first col-lective-hargaining agreement were held in that year.4Respondent then had a collective-bargaining agree-ment with the International Chemical WorkersUnion. which represented its production and mainte-nance employees and which had conducted a strike in1948. ''he proposed collective-bargaining agreementbetween Respondent and the Operating Engineershad a different expiration date than the ChemicalWorkers agreement. The parties discussed the possi-bility of another strike by the Chemical Workers dur-ing the life of the Operating Engineers agreement.and whether the employees represented by the Oper-ating Engineers would work during such a strike. Thenegotiators tor the Operating Engineers stated un-equivocally that their members would cross a Chemi-cal Workers picket line and go to work.5At the con-clusion of these negotiations, the following provisionswere incorporated into the 1950 agreement betweenRespondent and the Operating Engineers. To the ex-tent these provisions are quoted below they are iden-tical with the corresponding provisions of the parties'1975 agreement, which are the subject of the instantdispute:ARTIC(I.l XGRILVAN('I: PRO(CI)DUREShould differences arise between the Companyand the employee or group of employees overany provision of the Agreement, or should anydifferences or local trouble of any kind arise inthe plant. there shall he no suspension or slowdown of operations on the part of any employeeor group of employees, but an honest effort shallbe made by both parties to settle such differ-ences.... [through a grievance and arbitrationprocedure set forth thereafter.]ARTII(I.E XXIIStrikes and LockoutsThe Union agrees that during the term of thisAgreement, it will not condone, sanction, or au-'Our findings as to the pertinent bargaining history are basd on undisput-ed documentary evidence and the uncontradicted testimony of Respondent'switnesses, Leach and Wagner, except where otherwise noted.It is noted that this discussion occurred 27 years pnor to the hearing inthis case. But witness Leach refreshed his recollection b talking to a mem-ber o the 1950 Operating Engineers negotiating committee about a weekbefore the hearing. Leach named him and testified that both of them had thesame recollection of this discussion.Art. IX in 1975 agreement.'Art. XXI in 1975 agreement.246 NLRB No. 17 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthorize strikes, walkouts, sitdowns, or slowdownsor other interferences with the plant operationsThe Union further agrees that if an unautho-rized strike occurs, the local and InternationalUnion officials will immediately meet with theCompany and take appropriate action to end thestrike, including, but not limited to, public re-nunciation of the strike, and instructions to em-ployees to return to work. The Union furtheragrees that in the event of a strike, in violation ofthis Agreement. the Company may take disci-plinary action against those workers who takepart in the strike.The Company on its part agrees that thereshall be no lockout of the Union or its membersduring the life of this Agreement.During the course of bargaining between Respon-dent and the Operating Engineers for subsequentcontracts, the subject of the power department em-ployees' obligation to work during a strike by the pro-duction and maintenance employees arose repeat-edly. Respondent consistently told the OperatingEngineers negotiators that their members were ex-pected to work and the Union's negotiators consis-tently agreed that they would. The InternationalChemical Workers Union, which formerly repre-sented the production and maintenance employees,subsequently merged with the Oil, Chemical andAtomic Workers Union (OCAW). In 1973 Respon-dent expected a strike by OCAW. During negotia-tions with the Operating Engineers, Respondent reas-serted its position that the existing agreementrequired the power department employees to cross anOCAW picket line and go to work. The OperatingEngineers negotiators responded that they interpretedthe contract the same way and that they would liveup to it.," The testimony of Respondent's witnesses Leach and Wagner on thesematters was unequivocal. General Counsel's witness, James Gray. whosetestimony the Administrative Law Judge noted without comment. testifiedthat although the question was discussed, the Union never acquiesced in awaiver of sympathy strke activity. Gray had been a member of the Union'snegotiating committee for many years. However, he did not specify the ex-tent of his participation in negotiations over this long period of years. More-over, he was so suggestible a witness as to make his testimony on this pointinternally inconsistent and nonprobative with regard to the crucial details ofthese discussions. When Gray was asked by counsel for the General Counselwhether he helped negotiate the no-strike clause, he answered affirmatively.When it was pointed out on cross-examination that the no-strike clause wasin the contract before Gray was ever employed by Respondent, he readilyagreed that he had been mistaken. He testified as follows regarding the laternegotiating sessions that were the subject of Leach's and Wagner's testi-mony:Q. (By counsel for the General Counsel) Now, during negotiatingsessions that you attended involving contracts between the Local Union589 of the Engineers, when you were talking about the no-strike provi-The Operating Engineers 1975 contract with Re-spondent expired on May 15, 1977. Negotiations for anew contract began on April 19, 1977. On May 9 theOCAW contract expired and that union went onstrike and set up a picket line. On the morning ofMay 10 the employees in the Operating Engineersunit approached the OCAW picket line at the mainhighway entrance to the plant. After some confusionas to whether they would be allowed to proceed, theywalked past the picket line and approximately 400feet into the plant premises to a gatehouse, wherethey signed in. Then they left and went home. Thesame evening, the Operating Engineers business man-ager, Norman Mahnke, informed the employees thattheir refusal to work during the OCAW strike was inviolation of their still-existing contract.' Nevertheless,on May 11 the unit employees repeated their exerciseof signing in and leaving.On the afternoon of May II the Operating Engi-neers and Respondent held a negotiating meeting.Mahnke was the union spokesman.°Respondent as-serted its position that the employees were required towork for the duration of the contract. Mahnke statedthat Respondent's position was correct and that hehad so informed the employees. He told Respondent'snegotiators, however, that the employees were not onstrike or honoring OCAW's picket line, but that theywere afraid to go to work for fear of bodily injury."On May 12 and 13 the employees continued to signin at the gatehouse and then leave. Another negotiat-sions in the agreement, did you ever take the position that no-strikelanguage included a sympathy strike?A. I feel sure it did. It was discussed.Q. It was discussedA. Back years ago.Q. Years ago. But the union never agreed to it, did they?A. No. sirOn cross-examination, Gray was questioned about the 1973 negotiations inwhich the parties discussed the possibility of a sympathy strike. Gray testi-fied:A. And the committee took a vote on it at that time. on whetherthere would be a sympathy, what our action would he, if there would bea sympathy on this. No.Q. And this was no. No, what?A. They wouldn't recognize their line at that time.Q. You voted you would live up to the contract and go to work, isn'tthat correct?A. That's right.Gray also testified that the subject arose a number of times in the context ofagreements to extend the contract, and that the Union consistently assuredRespondent it would live up to the extended contract and work through anOCAW strike.9Apparently. Mahnke had given the same message to Union StewardGary Scadden on May 9. before the OCAW strike began. Scadden was in thegroup of employees who signed in and left on May 10 and is one of theCharging Parties herein.'° Mahnke, although the principal negotiator during these events, was notcalled as a witness and was not shown to have been unavailable even thoughhe was subpenaed b the General Counsel. It appears that the GeneralCounsel excused him from appearing." The Administrative Law Judge characterized the evidence regardingMahnke as the testimony of Respondent's witness, Wagner. However, theGeneral Counsel's witnesses substantially corroborated this testimony, andthe evidence we rely on is undisputed.88 AM1FRICAN CYANAMID COMPANYing session was held on May 13. All of the individualCharging Parties herein were present as members ofthe Union's negotiating committee. The parties dis-cussed substantive provisions for a new contract, anddiscussion of the employees' refusal to work pro-ceeded in a fashion similar to the May I I meeting. Anegotiator for Respondent asked employee RobertBurner, a member of the Union's negotiating commit-tee and a Charging Party herein, why, since the em-ployees had experienced no trouble in crossing thepicket line to get to the gatehouse, they did not go towork. Burner said he was afraid. Respondent againasked the union committee whether the employeeswere on strike, and they answered that they were not.On May 14, however, the employees again signed inat the gatehouse and left.At midnight on May 14 the 1975 contract expiredand the Operating Engineers formally went on strike.On July 7, while the strike continued, Respondentnotified the six negotiating committeemen who hadattended the May 13 meeting, but who had continuedto refuse to work, that they were discharged. Theirterminations, effective May 10, were for engaging inan illegal strike in violation of the 1975 contract. OnJuly 19 the strike was settled. As part of the strikesettlement the discharges were changed to 30-day sus-pensions.tDiscussion and ConclusionsIn the usual case in which the Board has been con-fronted, in recent years, with the issue of the intendedscope of a no-strike clause, we have had little in therecord to guide us but the text of the contract. Therehas been room for argument as to whether the lan-guage evinced a clear and unequivocal waiver of thestatutory right to engage in a sympathy strike. But thevery fact that interpretation of a contract hadspawned litigation which reached the Board for deci-sion was some indication that its meaning was notentirely free from doubt. In the absence of probativeextrinsic evidence of the parties' intention, of course,the Board has had to do the best it could with thebare contractual language, viewed in light of thestatutory setting in which such agreements werereached. In a case where the parties' actual intentioncan be gleaned, however, that intention must be givenits rightful place as the primary guide to interpretingdoubtful language.' Here we have such a case.12 Although all of the affected committeemen except Robert Burner signedthe settlement agreement as representatives of the Union. the parties agreedorally that they would retain the right to file Board charges as individuals.which they did.i Whatever differences there may be between a collective-bargainingagreement and an "ordinary" contract, the fundamental principle of constru-ing it according to the intention of the parties is equally applicable to both.See generally. Summers. "Collective Agreements and the Law of Conracts,"78 Yale L.J. 525, 549-550. 556 562 ( 1969).That the parties discussed the eventuality of a sym-pathy strike during the negotiations leading to theirfirst contract is undisputed. The Union expressly rep-resented that it had no intention of honoring a picketline of the production and maintenance employees.Such a representation may not constitute, in itself, anintention to waive the right, but it is instructive asbackground to the provisions to which the partiesagreed.Turning to the provisions themselves, they do notfall neatly within the pattern presented in recentcases. For the Board's decisions have usually beenpremised on a finding that the no-strike provision waslinked to the grievance-arbitration provisions andtherefore covered only strikes over disputes subject tothe grievance-arbitration machinery. See Inierna-tional Union of Operating Engineers, Local 18, AFL-CIO (Davis-McKee, Inc.), supra at pp. 653-655; Gary-Hobart Water Corporation, 210 NLRB 742, 745-746(1974), enfd. 511 F.2d 284 (7th Cir. 1975), cert. denied423 U.S. 925. Here such a finding is not easily made.The grievance procedure, set forth in one article ofthe agreement, contains its own prohibition of workstoppages over "any differences or local trouble ofany kind aris[ingg in the plant," in favor of use of thegrievance-arbitration procedure.'4A separate articleof the agreement, entitled "Strikes and Lockouts,"contains its own, even broader, no-strike provisions.The two articles are not contiguous. Following thesecond set of no-strike provisions is the representationthat: "The Company on its part agrees that thereshall be no lockout of the Union or its members dur-ing the life of this Agreement." The structure of thecontract therefore suggests that, unlike the usual case,here the broad no-strike provisions in the "Strikesand Lockouts" article were not the quid pro for Re-spondent's agreement to arbitrate disputes, but werean independent undertaking by the Union in returnfor Respondent's no-lockout pledge. Subsequent bar-gaining history regarding sympathy strikes lends sup-port to this view.Thus, Respondent repeatedly reminded the Operat-ing Engineers negotiators of the power departmentemployees' obligation to work during a strike by theproduction and maintenance employees. The Operat-ing Engineers never questioned this obligation. Sinceit is undisputed that the subject was discussed a num-ber of times and that the Operating Engineers consis-tently told Respondent that the employees would' A similar provision was found In Gateway Coal Co. v. United MineWorkLer.s f.4lmerria. 414 U.S. 368, 375 376 (1974). to be broad enough toencompass a dispule over safety. Indeed. Respondent presented evidencehere lo the effect that the n-strike provision in the grievance article wasintended to make disputes over interpretaltons of the separate no-strike, no-lockout article subject to he gevance procedure. In light of our dispositionof the case we need not pursue the implications of that contention.89 DECISIONS OF NATIONAL LABOR RELATIONS BOARDcross a picket line, it would be surprising if the Oper-ating Engineers had any doubt of their obligation todo so and yet did not once indicate that they werereserving the right to do otherwise. Indeed, at least in1973, they affirmatively accepted Respondent's inter-pretation.Coming to the 1977 OCAW strike, we agree withthe Administrative Law Judge that Business ManagerMahnke's advice to the power department employeesthat their refusal to work violated the contract wasinsufficient, in itself, to constitute a waiver on behalfof the Charging Parties. But Mahnke was the respon-sible union official most closely connected with thisevent. The position he took with respect to the no-strike provisions was unequivocal and was stated notonly to the employees but as the official union posi-tion in response to Respondent's contention that theemployees were engaging in an unlawful work stop-page. We need not decide whether Mahnke's con-duct, in these circumstances, amounted to a waiver.Clearly it is entitled to some weight in determiningwhether or not there was a waiver. The Hearst Corpo-ration, News American Division, 161 NLRB 1405,1416-17 (1966), enfd. sub nom. The News Union ofBaltimore v. N.L.R.B., 393 F.2d 673 (D.C. Cir. 1968).Compare Keller-Crescent Company, a Division of Mos-ler, 217 NLRB 685, 690 (1975), enforcement denied538 F.2d 1291 (7th Cir. 1976); Kellogg Company, 189NLRB 948 (1971). Mahnke's position was taken,moreover, in the presence of the Charging Parties,none of whom questioned his interpretation of thecontract. The Charging Parties also acquiesced inMahnke's explanation to Respondent that the em-ployees were not engaged in a sympathy strike andwere not honoring OCAW's picket line, but were re-fraining from work solely for reasons for personalsafety. While this explanation does not necessarilypreclude a finding, under Board law, that they weresympathy strikers (G & P Trucking Company, Inc.,216 NLRB 620, 624 (1975), enforcement denied 539F.2d 705 (4th Cir. 1976)), it harmonizes with a beliefthat an avowed sympathy strike would violate thecontract.The ultimate question, of course, is whether theparties had a clear understanding when they enteredinto the 1975 contract that it barred sympathy strikes.We think the bargaining history establishes such anunderstanding and that the parties' conduct at thetime of the Charging Parties' refusal to work is fur-ther evidence of a consistent mutual understandingthat the no-strike provisions were intended to coversympathy strikes. In short, the overall history of theparties' conduct with respect to the no-strike provi-sions points unequivocally to a conscious waiver ofthe right to engage in sympathy strikes during thecontract period.5The conduct of the Charging Par-ties was, therefore, unprotected, and the disciplinethey received for this conduct did not violate the Act.Accordingly, we will dismiss the complaint.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board hereby orders that the complaint be, andit hereby is. dismissed in its entirety.MEMBER PENLILL. , concurring:I agree with my colleagues that Respondent law-fully disciplined the Charging Parties for engaging inan unprotected work stoppage in breach of the no-strike clause of the governing collective-bargainingagreement. In so doing, however, I rely on my sepa-rate opinion in International Union of Operating Engi-neers, Local Union 18, AFL-CIO (Davis-McKee,Inc.),16in which I stated that unrestricted no-strikeclauses in labor contracts, such as that involved here,should be read to forbid sympathy strikes as well asdirect strikes, unless extrinsic evidence should indi-cate that the parties intended otherwise. In this case,the substantial amount of extrinsic evidence referredto by my colleagues is entirely consistent with theterms of the no-strike provision. Therefore, it is morethan obvious that the contract waived the statutoryright of the Charging Parties to participate in a sym-pathy strike.15 Certain evidence credited by the Administrative Law Judge suggests thepossibility that Respondent condoned the Charging Parties' violation of thecontract. An) such inference is negated, however, by undisputed evidencethat during the May I I and 13 negotiating sessions Respondent made it clearthat it did not excuse the employees' refusal to work, and that signing in atthe gatehouse did not satisfy their obligation.S1 238NLRB 652 (1978): see also my dissenting opinion in Daniel Con-5rruction ('ompanv, Inc., 239 NL.RB 1335 (1979).DECISIONSTAtMFNTr ()F CE CASEIVAR H. PErERSON, Administrative Law Judge: The hear-ing in this case was held on November 14 and 15, 1977, inParkersburg, West Virginia, upon the complaint issued bythe Regional Director for Region 9 on September 12, whichin turn was based upon charges filed on July 26 by each ofthe individuals' named in the caption against American Cy-anamid Company, herein called Respondent. Briefly stated,the complaint alleged that on July 7, 1977, Respondent sus-pended the Charging Parties and at all times thereafter un-til on or about August 19 failed and refused to reinstatethem to their former positions of employment. The com-plaint alleged that by the foregoing conduct Respondent'Edgar signed a withdrawal request and, at the opening of the hearing,stated he did wish to withdraw. Counsel for the General Counsel's motion toamend the complaint was granted.90 AMERICAN CYANAMID COMPANYdiscriminated in regard to the hire and tenure of employ-ment of its employees for the reason that they were mem-bers or sympathizers of Operating Engineers Local 589,herein called the Operating Engineers. and/or engaged inactivities on its behalf by engaging in a sympathy strike insupport of a lawful strike of the Oil. Chemical and AtomicWorkers Union, Local 3-499. AFL-CIO. herein calledOCAW. a labor organization within the meaning of Section2(5) of the Act. In its answer. dated September 19. Respon-dent admitted certain jurisdictional allegations of the com-plaint but denied that it had engaged in any unfair laborpractices.Upon the entire record in the case, including my observa-tion of the witnesses as they testified and a consideration ofthe briefs filed with me by both counsel, on or about Febru-ary 1. I make the following:FINDINGS OF FACT1. JURISDICTIONRespondent, a Maine corporation, is engaged in themanufacture and wholesale distribution of chemical andother products at various facilities located in several Statesof the United States, including its Willow Island, West Vir-ginia, facility, the only location involved in this proceeding.It is admitted and I find that Respondent, during the 12months preceding issuance of the complaint, sold goods val-ued in excess of $50,000 and caused these goods to beshipped directly from its Willow Island facility to customerslocated outside the State of West Virginia. I find that Re-spondent is an employer as defined in Section 2(2) of theAct and is engaged in commerce and operations affectingcommerce as defined in Section 2(6) and (7) of the Act. Ifurther find that at all material times the Operating Engi-neers and OCAW were labor organizations within themeaning of Section 2(5) of the Act, and that G. E. Mercer,Respondent's Superintendent of Industrial Relations, wasan agent of Respondent acting in its behalf as a supervisoras defined in Section 2(11) of the Act.II. THE ALLEGED UNFAIR LABOR PRACTICESMercer, who had occupied his position for the past 12years, and had held other positions for 18 years priorthereto, testified that Respondent signed its last contractwith OCAW on July 20, 1977, and had had contractualrelations with that union since approximately 1952. He fur-ther related that Respondent had a contract with the Oper-ating Engineers which was executed on May 14. 1975, effec-tive through May 15, 1977. and had signed its firstagreement with the Operating Engineers about 1950. Mer-cer testified that on May 9, 1977, OCAW went on strikeand began picketing promptly. Negotiations between theOperating Engineers and Respondent began April 19 andconcluded in August. Shortly before OCAW set up a picketline Mercer learned that that union was going on strike, andtestified that he had given instructions to supervisors, in-cluding W.C. Epperly, Superintendent of the Power andEffluent Department. to be in the plant and be prepared tostay and work. There were approximately 500 employers inOCAW's unit and, when the strike began. about 22 in theOperating Engineers unit. On the morning of May 10 Mer-cer observed about six members of the Operating Engineersgoing down to Respondent's gatehouse from the main high-way. lie stated there were approximately six or eight in thegroup. He had given no instructions allowing any employ-ees to come to the gatehouse. but he said that it was "allright with me if they reported to work." lHe further testifiedthat he saw the men going toward the gatehouse and thatconditions were "relatively peaceful." Although there was alittle confusion the first morning by reason of the fact thatthere was a rather large group at the entrance to the plantand some state police were there. he stated that as far as heknew anyone who wanted to get into the plant got in. Re-spondent had the plant security officer and guards on dut.but Mercer testified that he did not know what they were todo to the members of the Operating Engineers. Askedwhether he expected the members of that union to come towork, Mercer stated that there was no question that theycould come through the gate if they wished to and thatRespondent had told the guards the night before to allowanyone in who wanted to come to work. He further testifiedthat he expected members of OCAW to report to work andthat Respondent had people available to report for work toreplace anyone who did not appear. including members ofthe Operating Engineers.After OCAW went on strike. Respondent. on May 10,obtained an injunction against it. The Operating Engineersrefused to cross OCAW's picket line on May 11 and wereabsent from work from May 10 15, the expiration date oftheir contract. when they went on strike.Francis Sellars, a boiler operator who had worked forRespondent for 15 years. credibly testified that on themorning of May 10. prior to 8 o'clock, he and several othermembers of the Operating Engineers were on their way towork; they were stopped by the state police when theyreached the picket line and instructed to return to the sideof the road away' from the plant. Later. Sellars reachedEpperly by telephone and was told that the men were tosign in at the gatehouse at the beginning of their shift. Sel-lars asked Epperly if he had to sign in each day. andEpperly replied that it was only necessary to sign in on dayshe was scheduled to work. Sellars advised the employeeswith him. and throughout the strike the Operating Engi-neers followed instructions they had received from Epperly.Sellars testified that he had talked to Epperly on May 9, theday before the strike, in the power department. They dis-cussed the upcoming strike, and Sellars asked Epperly whatthey were supposed to do. Epperly replied that he and theother engineers should report to the gate. Sellars stated hehad some concern about crossing the other union's picketline and having trouble. Sellars was asked on cross-exami-nation why he did not work on May 10 and he replied thathe had "made up my mind I would not cross the otherunion's picket line," and repeated that statement later.In a memorandum dated May 12. 1977. directed toEpperly and signed by 13 members of the Operating Engi-neers at the gatehouse. instructions were given by Epperlyto the effect that the employees who reported at the gate-house were told to go home. Sellars testified that Epperlystated that the employees were concerned that if they had91 DECISIONS OF NATIONAL LABOR RELATIONS BOARDto cross the OCAW picket line they might suffer bodilyinjury, and Epperly replied that he did not want the em-ployees to endanger themselves in any way by crossing thepicket line.In a letter dated July 7 Mercer, Respondent's superinten-dent of industrial relations, advised employees that "effec-tive May 10. 1977, your employment with American Cy-anamid Company has been terminated for engaging in anillegal strike, walk-out and interference with operations inviolation of the Working Agreement" between Respondentand the Union. Thereafter, the Union and Respondentworked out an agreement when the new contract wassigned and the discharges were changed to 30-day suspen-sions beginning July 19, 1977. The strike ended on July 20.James Gray, who had been a member of the OperatingEngineers for many years and had helped negotiate the no-strike provisions in the agreement, testified that on May 10,when he reported to the gatehouse, a telephone call wasmade to Superintendent Epperly. Gray related that in adiscussion with Epperly on May 9. to the effect that it ap-peared there was going to be a strike, Epperly stated he didnot want any of the employees hurt and that the membersof the Operating Engineers could report to the gatehouseand that they did not have to cross the picket line. Indeed,he recalled that Epperly told them that he did not want anytrouble at the picket line and to just come to the gate, re-port, and go home. Gray further testified that the no-strikeprovision in the contract had been carried over from year toyear and that there never had been a discussion to the effectthat it would apply to a sympathy strike.Gary Scadden, a union steward, testified that it was theposition of the Union that the engineers were not going towork due to the picket line of OCAW and told Respondentthat if that union removed the pickets, the engineers wouldwork. James Van Dyke, an International representative ofthe Operating Engineers, testified that he was familiar withthe contract between Respondent and the Operating Engi-neers which expired on May 14. He further related that theOperating Engineers did not work because of the picket lineestablished by OCAW and that the no-strike provision inthe contract did not apply to sympathy strikes.Superintendent Epperly testified that some time on May9 he and Gray talked about the negotiations and also dis-cussed whether the Operating Engineers, in the event of' astrike by OCAW, would report to the gatehouse and signin. Epperly stated that he believed there was going to be astrike, that management was making arrangements for em-ployees to work, that there was a plan for employees to useduring a strike, and that he had already discussed the mat-ter with his supervisor. He did not relate the details of theplan.A substantial number of witnesses testified in this pro-ceeding, and their testimony clearly establishes that thecharging parties (except Edgar, who withdrew his charge)were suspended by Respondent. I find that Respondent. bysuspending them and by refusing to reinstate them untilAugust 19, 1977, did so because of their membership in andsympathy for and/or activities on behalf of the Union. orfor engaging in a sympathy strike in support of the lawfulstrike by OCAW.The contract between OCAW and Respondent expiredMay 10 and members of OCAW went on strike. The con-tract the Operating Engineers had with Respondent expiredMay 15. and members of that union refused to cross theOCAW picket line. The Operating Engineers did not picketuntil their contract had expired. Superintendent Mercer, ina letter dated July 7, discharged the Charging Parties effec-tive May 10, stating that they had been terminated "forengaging in an illegal strike, walk-out and interference withplant operations in violation of the Working Agreement"between Respondent and the Operating Engineers. On July20 Respondent and the Union b a settlement agreementreduced the discharges to 30-day suspensions for the em-ployees.The contract provides that during the term of the agree-ment the Union "will not condone, sanction, or authorizestrikes, walkouts, sitdowns, or slowdowns or other interfer-ences with the plant operations" and that if an unautho-rized strike occurs. officials of the local union and the inter-national union will promptly meet with the Company and"take appropriate action to end the strike, including, butnot limited to public renunciation of the strike, and instruc-tions to employees to return to work." As counsel for theGeneral Counsel points out, the contract "does not explic-itly prohibit sympathy strikes."He points out that the no-strike clause has been in thecontract for many years and argues that "the testimonyshows that the word sympathy was never in it and that theclause was never negotiated to include sympathy strikes."He acknowledges that "the only extrinsic evidence as to themeaning of the clause is the fact that a union business agentadvised some employees that if they refused to cross thepicket line to work, it would be in violation of the agree-ment." He points out that in Kellogg Companv, 189 NLRB948 (1971). the Board held that such a statement was insuf-ficient to establish that the Union had intended to waive inthe contract the right to observe the picket line of anotherunion. He therefore concludes that under the circumstances"particularly the lack of evidence of any explicit waiver ofthe right to engage in a sympathy strike in this proceeding,it is clear that Respondent violated Section 8(a)(1) and (3)of the Act by suspending the charging parties." Referring toThe Hearst Corporation, News American Division, 161NLRB 1405 (1966). which was enforced by the Court ofAppeals for the District of Columbia. 393 F.2d 673 (1968).the Board stated that "the considerations which require usto find in this case that the Union had not waived the rightof these employees to observe a picket line of another unionat this plant are equally persuasive." Furthermore, theBoard stated that it did not read the Hearst decision "as areversal of the long-established rule that a waiver ofa statu-tory right can only be accomplished by 'clear and unmis-takable' language."Ill. (ON(I.UDIN(i FIN)INGSUnder well-established law, it is clear that when themembers of the Operating Engineers failed to cross theOCAW picket line they were engaged in protected con-certed activity and, accordingly. Respondent's action insuspending them for doing so is violative of Section 8(a)( I )and (3) of the Act. I have not overlooked the contention ofcounsel for Respondent that Norman Mahnke. a represent-ative of the Operating Engineers, told the employees, ac-92 AMERICAN CYANAMID COMPANYcording to Donald C. Wagner, an industrial relations repre-sentative of the Respondent. that the employees were inviolation of their contract and that they should go to work.However, I am not persuaded that his direction to the em-ployees had the effect of waiving their statutory rights. Asthe Board stated in Keller-Crescen (Conpanv., a Division /Mosler, 217 NLRB 685 (1975). at 687: "As we recently reaf-firmed, it is now well established that the right to engage ina sympathy strike or to honor another union's picket line isa right created and protected by the Act. It is equally wellestablished that such a statutorily created and protectedright may be waived by appropriate provisions in a collec-tive-bargaining agreement ...but such a waiver must beshown by 'clear and unmistakable' language."('oN( L:sioNs OF LA,I. American Cyanamid Company, Willow Island. WestVirginia, is an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act.2. Local No. 589. International Union of Operating En-gineers. AF. I'10. and Oil. Chemical and Atomic WorkersI.!nion local 3 499, AFI. CIO, are labor organizationswithin the meaning of Section 2(5) of the Act.3. Respondent has engaged in unfair labor practiceswithin the meaning of Section 8(a)( 1) and (3) of the Act.4. The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.IRecommended Order omitted from publication.]93